Judgment unanimously affirmed. Memorandum: The Syracuse police, during the course of investigating a burglary, were voluntarily admitted into premises at 307 Irving Avenue by the person at the door. While questioning appellant and two other suspects inside the house, they seized part of a watch lying on a book shelf above the suspects’ heads. Since the police lawfully gained entry to the premises, they were entitled to seize evidence in plain view without a warrant even though the arrest was not made until several days later. (People v. Gallmon, 19 N Y 2d 389, cert. den. 390 U. S. 911; People v. Manning, 40 A D 2d 572; and see Coolidge v. New Hampshire, 403 U. S. 443, 465-473; Ker v. California, 374 U. S. 23, 42-43.) The trial court’s denial of appellant’s application to suppress this evidence was proper. (Appeal from judgment of Onondaga Supreme Court convicting defendant of burglary, third degree, and grand larceny, second degree.) Present — Del Vecchio, J. P., Marsh, Witmer and Simons, JJ.